                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                                   4:10CR3041

     vs.
                                                                   ORDER
MARSHAWN RAMONE GREEN,

                    Defendants.

        Defense counsel has moved to withdraw because the defendant is not
 eligible for relief under the First Step Act. (Filing No. 57).


        IT IS ORDERED:

        1)     Defense counsel's motion (Filing No. 57), is granted. David Stickman is
               hereby withdrawn as counsel.

        2)     The clerk shall delete David Stickman from any future ECF
               notifications herein.


        March 14, 2019.
                                                  BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
